Magee brought an action in Ottawa Common Pleas to quiet title to certain marsh lands situated therein and to enjoin the Perrys and Velliquette from hunting and trapping on same. Magee claimed) a deed from the Crane Creek Shocting Club. The Perrys claimed adverse possession, and moved for a verdict on the ground that by 11901 GC. Magee could not maintain his action because he did not show possession.
The Common Pleas found for the Perrys.
The 'Court of Appeals reversed the Common Pleas, on the ground that the evidence did show sufficient possession to constitute adverse possession.
Attorneys — Boggs & Doty, Toledo, and Lawrence C. Rupp, Port Clinton, for Perrys; Price & Stahl, Toledo, for Magee.
The Perrys claimed error on the ground that Magee did not show possession, as required by 11901 GC., and that Magee’s action should have been in ejectment.
Also that the action of the Court of Appeals was a violation of Art. 14, Sec. I, of the U. S. Constitution, and of Sec. 16, Art. I, Ohio Constitution, and constituted the taking of private property without due process of law.